       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIJAH GAMON,                                :      Civil No. 1:20-CV-79
                                             :
      Plaintiff,                             :
                                             :
            v.                               :
                                             :      (Magistrate Judge Carlson)
JOSHUA BELL, et al.,                         :
                                             :
      Defendants.                            :


                          MEMORANDUM OPINION

I.    Statement and Facts of the Case

      This is a civil rights case filed by the pro se plaintiff, Elijah Gamon, who was

incarcerated in the Lycoming County Prison in 2017 following an incident with

officers of the Williamsport Police Department. Gamon’s claims arise out of an

alleged assault by police officers and subsequent lack of medical treatment he

received while he was incarcerated at Lycoming County Prison in November 2017.

       Mr. Gamon’s complaint is a spare document. The allegations in Gamon’s

complaint consist of two paragraphs—one alleging that Officers Bell and Gardner

assaulted and injured him during an incident on November 24, 2017, and one

alleging that the medical staff at Lycoming County Prison did not give him adequate
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 2 of 19




medical treatment for his injuries he sustained as a result of the alleged assault. (Doc.

1-2, at 7). He seeks compensatory and punitive damages from these defendants. (Id.)

      Gamon filed this action in the Lycoming County Court of Common Pleas on

December 9, 2019. After being served on December 30, 2019, the Lycoming County

Prison Medical Staff defendant, Nurse Supervisor Kim Poorman, removed the case

to federal court on January 15, 2020. (Doc. 1). Poorman then filed a motion to

dismiss the complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc.

2). Subsequently, Officers Bell and Gardner and the Williamsport Police Department

also moved to dismiss the complaint against them. (Doc. 10). Both motions have

been fully briefed and are ripe for disposition. (Docs. 6, 14, 15, 17, 18). For the

reasons that follow, we will grant the defendants’ motions to dismiss but will allow

Mr. Gamon to amend his complaint as to some of the defendants in order to attempt

to state a claim upon which relief may be granted.

II.   Discussion

      A. Rule 12(b)(6) – The Legal Standard

      The defendants have moved to dismiss the claims against them pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, “failure to state a claim upon

which relief can be granted.” With respect to this benchmark standard for legal

sufficiency of a complaint, the United States Court of Appeals for the Third Circuit




                                           2
        Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 3 of 19




has aptly noted the evolving standards governing pleading practice in federal court,

stating that:

                Standards of pleading have been in the forefront of
                jurisprudence in recent years. Beginning with the Supreme
                Court’s opinion in Bell Atlantic Corp. v. Twombly, 550
                U.S. 544 (2007) continuing with our opinion in Phillips [v.
                County of Allegheny, 515 F.3d 224, 230 (3d Cir.
                2008)]and culminating recently with the Supreme Court’s
                decision in Ashcroft v. Iqbal –U.S.–, 129 S. Ct. 1937
                (2009) pleading standards have seemingly shifted from
                simple notice pleading to a more heightened form of
                pleading, requiring a plaintiff to plead more than the
                possibility of relief to survive a motion to dismiss.

Fowler v. UPMC Shadyside, 578 F.3d 203, 209-10 (3d Cir. 2009).

       In considering whether a complaint fails to state a claim upon which relief

may be granted, the Court must accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom are to be construed in the light

most favorable to the plaintiff. Jordan v. Fox Rothschild, O’Brien & Frankel, Inc.,

20 F.3d 1250, 1261 (3d Cir. 1994). However, a court “need not credit a complaint’s

bald assertions or legal conclusions when deciding a motion to dismiss.” Morse v.

Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997). Additionally, a court

need not “assume that a ... plaintiff can prove facts that the ... plaintiff has not

alleged.” Associated Gen. Contractors of Cal. v. California State Council of

Carpenters, 459 U.S. 519, 526 (1983). As the Supreme Court held in Bell Atlantic


                                            3
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 4 of 19




Corp. v. Twombly, 550 U.S. 544 (2007), in order to state a valid cause of action a

plaintiff must provide some factual grounds for relief which “requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of

actions will not do.” Id. at 555. “Factual allegations must be enough to raise a right

to relief above the speculative level.” Id.

      In keeping with the principles of Twombly, the Supreme Court has

underscored that a trial court must assess whether a complaint states facts upon

which relief can be granted when ruling on a motion to dismiss. In Ashcroft v. Iqbal,

556 U.S. 662 (2009), the Supreme Court held that, when considering a motion to

dismiss, a court should “begin by identifying pleadings that, because they are no

more than conclusions, are not entitled to the assumption of truth.” Id. at 679.

According to the Supreme Court, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Id. at 678. Rather,

in conducting a review of the adequacy of complaint, the Supreme Court has advised

trial courts that they must:

             [B]egin by identifying pleadings that because they are no
             more than conclusions are not entitled to the assumption
             of truth. While legal conclusions can provide the
             framework of a complaint, they must be supported by
             factual allegations. When there are well-pleaded factual
             allegations, a court should assume their veracity and then
             determine whether they plausibly give rise to an
             entitlement to relief.

                                              4
        Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 5 of 19




Id. at 679.

      Thus, following Twombly and Iqbal, a well-pleaded complaint must contain

more than mere legal labels and conclusions. Rather, a complaint must recite factual

allegations sufficient to raise the plaintiff’s claimed right to relief beyond the level

of mere speculation. As the Third Circuit has stated:

              [A]fter Iqbal, when presented with a motion to dismiss for
              failure to state a claim, district courts should conduct a
              two-part analysis. First, the factual and legal elements of a
              claim should be separated. The District Court must accept
              all of the complaint's well-pleaded facts as true, but may
              disregard any legal conclusions. Second, a District Court
              must then determine whether the facts alleged in the
              complaint are sufficient to show that the plaintiff has a
              ‘plausible claim for relief.’ In other words, a complaint
              must do more than allege the plaintiff's entitlement to
              relief. A complaint has to ‘show’ such an entitlement with
              its facts.

Fowler, 578 F.3d at 210-11.

      Two years after Fowler, the Third Circuit further observed:

              The Supreme Court in Twombly set forth the
              “plausibility” standard for overcoming a motion to dismiss
              and refined this approach in Iqbal. The plausibility
              standard requires the complaint to allege “enough facts to
              state a claim to relief that is plausible on its face.”
              Twombly, 550 U.S. at 570, 127 S. Ct. 1955. A complaint
              satisfies the plausibility standard when the factual
              pleadings “allow[ ] the court to draw the reasonable
              inference that the defendant is liable for the misconduct

                                           5
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 6 of 19




             alleged.” Iqbal, 129 S. Ct. at 1949 (citing Twombly, 550
             U.S. at 556, 127 S. Ct. (1955)). This standard requires
             showing “more than a sheer possibility that a defendant
             has acted unlawfully.” Id. A complaint which pleads facts
             “merely consistent with” a defendant's liability, [ ] “stops
             short of the line between possibility and plausibility of
             ‘entitlement of relief.’”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011).

      In practice, consideration of the legal sufficiency of a complaint entails a

three-step analysis:

             First, the court must “tak[e] note of the elements a plaintiff
             must plead to state a claim.” Iqbal, 129 S. Ct. at 1947.
             Second, the court should identify allegations that,
             “because they are no more than conclusions, are not
             entitled to the assumption of truth.” Id. at 1950. Finally,
             “where there are well-pleaded factual allegations, a court
             should assume their veracity and then determine whether
             they plausibly give rise to an entitlement for relief.” Id.

Santiago v. Warminster Tp., 629 F.3d 121, 130 (3d Cir. 2010).

      In addition to these pleading rules, a civil complaint must comply with the

requirements of Rule 8(a) of the Federal Rules of Civil Procedure, which defines

what a complaint should say and provides that:

             (a) A pleading that states a claim for relief must contain
             (1) a short and plain statement of the grounds for the
             court’s jurisdiction, unless the court already has
             jurisdiction and the claim needs no new jurisdictional
             support; (2) a short and plain statement of the claim

                                           6
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 7 of 19




             showing that the pleader is entitled to relief; and (3) a
             demand for the relief sought, which may include relief in
             the alternative or different types of relief.

Fed. R. Civ. P. 8(a).

      Thus, a well-pleaded complaint must contain more than mere legal labels and

conclusions. Rather, a plaintiff’s complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere

speculation, set forth in a “short and plain” statement of a cause of action.

      It is against these legal benchmarks that we assess the instant motions to

dismiss.

      B. The Plaintiff’s Complaint Fails to State a Claim against the
         Defendants.

      Construing Gamon’s pro se complaint liberally, the complaint purports to

bring several constitutional claims against the defendants. On this score, Gamon’s

complaint asserts a claim that Officers Bell and Gardner physically assaulted and

severely injured him during a police encounter, and that subsequently, while he was

detained at Lycoming County Prison, Poorman failed to give him adequate medical

treatment for his injuries. Thus, liberally construed, Gamon’s complaint alleges

violations of his Fourth and Eighth Amendment rights against the Williamsport

defendants and Poorman, respectively.




                                          7
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 8 of 19




      As we have noted, Gamon’s complaint consists of two paragraphs, which set

forth sparse and conclusory allegations against these defendants. Accordingly, we

find that this pleading does not meet the basic requirements prescribed by law, and

we will dismiss the complaint without prejudice to Gamon amending his complaint

to set forth factual allegations to support his claims.

      First, to the extent Gamon’s complaint asserts an Eighth Amendment claim

against Poorman for inadequate medical care, this claim fails on multiple scores. At

the outset, it is well-settled that “a defendant in a civil rights action must have

personal involvement in the alleged wrongs.” Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988) (citing Parratt v. Taylor, 451 U.S. 527, 537 n.3 (1981)). Here,

while Poorman is named as a defendant in the caption of this action, Gamon’s

complaint does not name Poorman in the one paragraph that states, in a conclusory

fashion, that Gamon was denied adequate medical care at the Lycoming County

Prison. Indeed, there is no mention of any specific medical official at the prison in

Gamon’s complaint apart from the caption. Gamon’s identification of Poorman in

the caption of the case, without describing her conduct in the body of his pleading,

is legally insufficient to state a claim. See Walthour v. Child & Youth Servs., 728 F.

Supp. 2d 628, 636 (E.D. Pa. 2010)(dismissing claims against defendants only

identified in exhibits attached to complaint). This cursory style of pleading simply

does not state a claim against this individual defendant and compels dismissal of the

                                           8
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 9 of 19




defendant. Hudson v. City of McKeesport, 244 F. App=x 519 (3d Cir.

2007)(affirming dismissal of defendant who was only named in caption of case.)

Accordingly, Gamon has not adequately pleaded Poorman’s personal involvement

in his alleged denial of medical care.

       Moreover, even if Gamon had alleged sufficient facts to demonstrate

Poorman’s personal involvement in the alleged conduct, Gamon faces an exacting

burden in advancing an Eighth Amendment claim against Poorman in her individual

capacity. To sustain such a claim, he must plead facts that:

             [M]eet two requirements: (1) “the deprivation alleged
             must be objectively, sufficiently serious;” and (2) the
             “prison official must have a sufficiently culpable state of
             mind.” Farmer v. Brennan, 511 U.S. 825, 834, 114 S. Ct.
             1970, 128 L.Ed.2d 811 (1994) (quotations marks and
             citations omitted). In prison condition cases, “that state of
             mind is one of ‘deliberate indifference’ to inmate health or
             safety.” Id. “Deliberate indifference” is a subjective
             standard under Farmer—the prison official-defendant
             must actually have known or been aware of the excessive
             risk to inmate safety.

Beers-Capitol v. Whetzel, 256 F.3d 120, 125 (3d Cir. 2001).

      These principles apply with particular force to Eighth Amendment claims

premised upon inadequate medical care. In the medical context, a constitutional

violation under the Eighth Amendment occurs only when officials are deliberately

indifferent to an inmate’s serious medical needs. Estelle v. Gamble, 429 U.S. 97,

                                          9
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 10 of 19




105, 97 S. Ct. 285, 50 L.Ed.2d 251 (1976). To establish a violation of his

constitutional right to adequate medical care in accordance with this standard, an

inmate is required to point to evidence that demonstrates (1) a serious medical need,

and (2) acts or omissions by prison officials that indicate deliberate indifference to

that need. Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). Deliberate

indifference to a serious medical need involves the “unnecessary and wanton

infliction of pain.” Estelle, 429 U.S. at 104. Such indifference may be evidenced by

an intentional refusal to provide care, delayed provision of medical treatment for

non-medical reasons, denial of prescribed medical treatment, denial of reasonable

requests for treatment that results in suffering or risk of injury, Durmer v. O’Carroll,

991 F.2d 64, 68 (3d Cir. 1993), or “persistent conduct in the face of resultant pain

and risk of permanent injury.” White v. Napoleon, 897 F.2d 103, 109 (3d Cir. 1990).

      However, it is also clear that the mere misdiagnosis of a condition or medical

need, or negligent treatment provided for a condition, is not actionable as an Eighth

Amendment claim because medical malpractice is not a constitutional violation.

Estelle, 429 U.S. at 106. “Indeed, prison authorities are accorded considerable

latitude in the diagnosis and treatment of prisoners.” Durmer, 991 F.2d at 67

(citations omitted). Furthermore, in a prison medical context, deliberate indifference

is generally not found when some significant level of medical care has been offered

to the inmate. Thus, such complaints fail as constitutional claims under § 1983 since

                                          10
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 11 of 19




“the exercise by a doctor of his professional judgment is never deliberate

indifference. See e.g., Brown v. Borough of Chambersburg, 903 F.2d 274, 278 (3d

Cir. 1990) (‘[A]s long as a physician exercises professional judgment his behavior

will not violate a prisoner’s constitutional rights’).” Gindraw v. Dendler, 967

F.Supp. 833, 836 (E.D. Pa. 1997). “The key question . . . is whether defendants have

provided plaintiff with some type of treatment, regardless of whether it is what

plaintiff desires.” Little v. Lycoming Cnty., 912 F.Supp. 809, 816 (M.D. Pa. 1996)

(internal quotations and citations omitted).

      Finally, in addition to the substantive requirements prescribed by law, Gamon

must also meet administrative exhaustion requirements. Under the Prison Litigation

Reform Act (“PLRA”), a prisoner must pursue all avenues of relief available within

a prison’s grievance system before bringing a federal civil rights action concerning

prison conditions. 42 U.S.C. § 1997e(a); Booth v. Churner, 206 F.3d 289, 291 (3d

Cir. 2000). This “exhaustion requirement applies to all inmate suits about prison life,

whether they involve general circumstances or particular episodes, and whether they

allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516, 532

(2002). The exhaustion requirement is mandatory. Williams v. Beard, 482 F.3d 637,

639 (3d Cir. 2007); see also Booth v. Churner, 532 U.S. 731, 741 (2001) (holding

that the exhaustion requirement of the PLRA applies to grievance procedures

“regardless of the relief offered through administrative procedures”); Nyhuis v.

                                          11
      Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 12 of 19




Reno, 204 F.3d 65, 67 (3d Cir. 2000) (same). Moreover, “it is beyond the power of

[any] court . . . to excuse compliance with the exhaustion requirement.” Nyhuis, 204

F.3d at 73 (quoting Beeson v. Fishkill Corr. Facility, 28 F. Supp. 2d 884, 894-95

(S.D.N.Y. 1998)).

      To exhaust administrative remedies, an inmate must comply with all

applicable grievance procedures and rules. Spruill v. Gillis, 372 F.3d 218, 231 (3d

Cir. 2004). The PLRA requires not only technical exhaustion of administrative

remedies, but also substantial compliance with procedural requirements. Id. at 227-

32; see also Nyhuis, 204 F.3d at 77-78. A procedural default by the prisoner bars the

prisoner from bringing a claim in federal court unless equitable considerations

warrant review of the claim. Spruill, 372 F.3d at 227-32; see also Camp v. Brennan,

219 F.3d 279 (3d Cir. 2000).

      An inmate’s failure to comply with the exhaustion requirement prescribed by

the PLRA is an affirmative defense, Jones v. Bock, 549 U.S. 199, 216 (2007), and

the burden of proving a failure to exhaust rests with the defendants, Brown v. Croak,

312 F.3d 109, 111 (3d Cir. 2002).

      The Lycoming County Prison has a grievance procedure outlined in the

inmate handbook, which states:

             If you have a grievance against the institution, or any of its
             staff, a grievance form will be supplied upon request. If no
             response to the grievance is provided within the

                                          12
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 13 of 19




             designated referenced time periods, the grievance is
             rendered denied and an appeal may be filed.

             If you are not satisfied with the decision of the
             Lieutenant/Sergeant/Prison Counselor, you may then
             submit a written grievance to the grievance officer in a
             sealed envelope. After administrative review by the
             Deputy Warden of Security or the Deputy Warden of
             Inmate Services a written response will be forwarded
             within ten business days. An inmate may appeal the
             administrative decision to the Warden within ten days who
             in turn will have ten business days to respond. An inmate
             has the right to appeal the Warden’s decision to the Prison
             Board via U.S. Mail []. This step may only occur upon the
             exhaustion of the aforementioned administrative appeal
             process. The decision of the Prison Board will be
             considered final.

(Doc. 6-1, at 11). Thus, Lycoming County Prison provides inmates with a three-step

grievance process for the resolution of their grievances.

      At the outset, we find that Gamon has not exhausted his administrative

remedies with respect to his claim against Poorman. The defendants attach the

grievances that Gamon filed related to his injuries from the alleged assault. (Doc. 6-

1, at 13-29). While it appears that Gamon appealed some of his initial grievances to

the Warden, he did not file a final appeal of any grievance to the Prison Board. The

plaintiff concedes that he did not exhaust his administrative remedies as required,

but he argues that he was unaware of the PLRA’s administrative exhaustion

requirement. (Doc. 18, at 2-3). However, Gamon did, in fact, receive a copy of the

inmate handbook when he was incarcerated at the prison, which outlined the steps

                                         13
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 14 of 19




of the grievance procedure. (Doc. 6-1, at 13). Moreover, it is well-settled that an

inmate’s failure to exhaust administrative remedies cannot be excused due to mere

ignorance of the requirements. See Harris v. Armstrong, 149 F. App’x 58, 59 (3d

Cir. 2005) (holding that an inmate’s failure to exhaust will only be excused “under

certain limited circumstances”); Davis v. Warman, 49 F. App’x 365, 368 (3d Cir.

2002) (reaffirming the PLRA’s mandatory exhaustion requirement and refusing to

excuse exhaustion where an inmate was uninformed of the PLRA’s exhaustion

requirement). Accordingly, we find that Gamon has failed to exhaust his

administrative remedies as to this claim against Poorman.

      Furthermore, even if Gamon had met the administrative exhaustion

requirements, he asserts a conclusory allegation that he “sought medical treatment

for [his] injuries from staff” and that he “never received appropriate treatment.”

(Doc. 1-2, at 7). Although he names Poorman as a defendant in the caption of the

case, he does not allege any facts to support that Poorman was either directly or

indirectly involved in the medical treatment, or lack thereof, that he received at

Lycoming County Prison. Further, he does not state what injuries he sustained, what

medical care he was given, and how that medical care was inadequate to treat his

injuries. Additionally, while Gamon has attempted to supplement his complaint by

setting forth a more detailed factual narrative in his brief in opposition to the instant

motions, “it is axiomatic that the complaint may not be amended by the briefs in

                                           14
      Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 15 of 19




opposition to a motion to dismiss.” Commonwealth of Pa. ex rel. Zimmerman v.

PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (quoting Car Carriers, Inc. v. Ford

Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984)). Accordingly, we find that even if

Gamon had exhausted his administrative remedies, Gamon’s complaint does not set

forth the well-pleaded factual allegations needed to survive the instant motion to

dismiss filed by Poorman, and thus, we will grant Poorman’s motion to dismiss with

prejudice.

      Similarly, Mr. Gamon’s claims against Officers Bell and Gardner and the

Williamsport Police Department fail to meet the basic pleading standards prescribed

by law. On this score, it appears that Gamon is attempting to assert a Fourth

Amendment constitutional claim against these defendants for injuries he suffered as

a result of an “incident” involving the alleged use of excessive force against Gamon

by Officers Bell and Gardner.

      At the outset, we note that, to the extent that he is attempting to sue the police

department as an institutional defendant, Gamon’s claim against the Williamsport

Police Department fails as a matter of law, as it is well-settled that a police

department is not a “person” for purposes of § 1983 and therefore is not a proper

defendant in a § 1983 action. See e.g., Blackwell v. Middletown Borough Police

Dep’t, 1:12-CV-825, 2012 WL 6012568 (M.D. Pa. Nov. 16, 2012), report and

recommendation adopted, 1:12-CV-825, 2012 WL 6002689 (M.D. Pa. Nov. 30,

                                          15
      Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 16 of 19




2012); see Golya v. Golya, 2007 U.S. Dist. LEXIS 58093, *29–30 (M.D. Pa. 2007)

(explaining that courts within the Third Circuit have concluded that a police

department is merely a sub-unit of the local government and is not amenable to suit

under § 1983); Wivell v. Liberty Township Police Dep’t, 2007 U.S. Dist. LEXIS

54306, *5–6 (M.D. Pa. 2007) (explaining that police department not subject to suit

in a § 1983 action); Mitros v. Cooke, 170 F.Supp.2d 504, 507 (E.D. Pa. 2001) (noting

that city police department is a sub-unit of the city government that is merely a

vehicle through which the city fulfills its policing functions, and is not a separate

entity for purposes of suit); Tobin v. Badamo, 3:00CV783, 2000 WL 1880262 (M.D.

Pa. Dec. 20, 2000) (municipal police department is not a proper party to a section

1983 action because it is merely a subunit of the city and not a separate corporate

entity); McMahon v. Westtown–East Goshen Police Dep’t, No. Civ.A. 98-3919,

1999 WL 236565, at *4, 1999 U.S. Dist. LEXIS 5551, at *4 (E.D. Pa. Apr. 22, 1999)

(citing Johnson v. City of Erie, 834 F.Supp. 873, 878–79 (W.D. Pa. 1993); Agresta

v. City of Philadelphia, 694 F.Supp. 117, 119 (E.D. Pa. 1988) ); Johnson v. City of

Erie, Pa., 834 F.Supp. 873, 879 (W.D. Pa. 1993). Accordingly, we will dismiss the

claim against the Williamsport Police Department.

      As to the claim against Officers Bell and Gardner, we find that Gamon has

not met the pleading requirements to state a Fourth Amendment claim against these

officers. The Supreme Court of the United States has held that claims against law

                                         16
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 17 of 19




enforcement officers that allege the use of excessive force in the context of an arrest,

investigatory stop, or other “seizure” are analyzed under the Fourth Amendment’s

“reasonableness” standard. Graham v. Connor, 490 U.S. 386, 395 (1989). Indeed,

“[t]he use of excessive force is itself an unlawful ‘seizure’ under the Fourth

Amendment.” Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006). In assessing such

a claim for a Fourth Amendment violation under § 1983, the inquiry is whether the

force used by the law enforcement officers was objectively reasonable in light of the

totality of the circumstances. Graham, 490 U.S. at 397.

      In the instant case, we find that Gamon’s complaint, in its current form, fails

to state a claim for excessive force against these officers. Gamon simply alleges that

Officers Bell and Gardner “approached [Gamon] . . . which sparked an incident to

occur resulting in [Gamon] being assaulted and severely injured.” (Doc. 1-2, at 7).

There are no facts asserted in Gamon’s complaint that indicate the nature of the

police encounter, what transpired during the encounter, or what injuries he sustained

as a result of the encounter. Thus, even construing the complaint liberally, there are

no facts from which we could infer that the officers’ conduct during this incident

was not objectively reasonable, and thus violated the Fourth Amendment.

Accordingly, we will dismiss the complaint as to Officers Bell and Gardner without

prejudice to Gamon amending his complaint to set forth factual allegations to

support this claim.

                                          17
       Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 18 of 19




       While this merits analysis calls for dismissal of this action in its current form,

and reveals that Mr. Gamon’s claims against defendant Poorman cannot be remedied

through more artful pleading, we find that the plaintiff should be given another, final

opportunity to further litigate this matter by endeavoring to promptly file an

amended complaint setting forth well-pleaded claims relating to the remaining

defendants. We follow this course mindful of the fact that in civil rights cases, pro

se plaintiffs often should be afforded an opportunity to amend a complaint before

the complaint is dismissed in its entirety, see Fletcher-Hardee Corp. v. Pote

Concrete Contractors, 482 F.3d 247, 253 (3d Cir. 2007), unless granting further

leave to amend is not necessary in a case such as this where amendment would be

futile or result in undue delay, Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

Accordingly, we will provide the plaintiff with an opportunity to correct these

deficiencies in the pro se complaint by dismissing this deficient complaint at this

time without prejudice to one final effort by the plaintiff to file an amended

complaint containing any timely and proper claims that he may have.

III.   Conclusion

       Accordingly, for the foregoing reasons, the defendants’ motions to dismiss the

plaintiff’s complaint (Docs. 2, 10) will be GRANTED. Defendant Poorman’s motion

to dismiss will be granted with prejudice, as Gamon has failed to state a claim upon

which relief may be granted and has failed to exhaust his administrative remedies as

                                           18
      Case 1:20-cv-00079-MCC Document 19 Filed 06/22/20 Page 19 of 19




to this claim and defendant. However, the plaintiff’s complaint against Officers Bell

and Gardner will be dismissed without prejudice to allow the plaintiff an opportunity

to remedy the pleading deficiencies that we have identified with respect to these

claims.

      An appropriate order follows.

                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge




                                         19
